United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3787
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Eduardo Rodriguez-Ayala

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa, Waterloo
                                  ____________

                            Submitted: October 10, 2014
                              Filed: December 5, 2014
                                   ____________

Before RILEY, Chief Judge, WOLLMAN and BYE, Circuit Judges.
                             ____________

WOLLMAN, Circuit Judge.

      Eduardo Rodriguez-Ayala was convicted by a jury on one count of unlawful
possession of identity documents, one count of making a false statement in a passport
application, two counts of making a false claim to U.S. citizenship, and two counts
of aggravated identity theft. He appeals from the judgment entered by the district
court,1 arguing that the evidence was insufficient to support his convictions for
making a false claim to U.S. citizenship, in violation of 18 U.S.C. § 911, and for
aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). We affirm.

       Rodriguez-Ayala is a citizen of Mexico. He applied for an Iowa identification
card using the name Ramon Rodriguez and presented the following identifying
documents: a Missouri identification card, a social security card, a falsified U.S. birth
certificate, and an employee identification card. Although the original Iowa
application did not require him to disclose his citizenship, the completed record of
application that he signed indicated that he was a U.S. citizen. Rodriguez-Ayala was
issued an Iowa identification card bearing the name Ramon Rodriguez. He used that
card and the same falsified U.S. birth certificate to apply for a U.S. passport. The
passport application that he signed stated that he was a “citizen or non-citizen
national of the United States.”

       Rodriguez-Ayala’s brother is named Ramon Rodriguez. Ramon2 was born in
Mexico and is a Mexican citizen. The falsified U.S. birth certificate used by
Rodriguez-Ayala listed Ramon’s date of birth and named the men’s parents, but it
listed a birthplace located in the United States. In the applications for the
identification card and passport, Rodriguez-Ayala used a social security number and
an address that did not belong to Ramon. Moreover, Ramon did not work for the
company shown on the employee identification card that Rodriguez-Ayala presented
to obtain the Iowa identification card.

       Rodriguez-Ayala appeals the convictions for making a false claim to U.S.
citizenship and for aggravated identity theft, arguing that the evidence was

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      2
          For the sake of clarity, we refer to Ramon Rodriguez by his first name.

                                           -2-
insufficient to support the convictions. We review the sufficiency of the evidence de
novo, viewing the evidence in the light most favorable to the verdict. United States
v. Aldridge, 664 F.3d 705, 715 (8th Cir. 2011).

       It is a crime under 18 U.S.C. § 911 to falsely and willfully represent oneself to
be a citizen of the United States. Rodriguez-Ayala argues that the government failed
to prove that he made a false claim of U.S. citizenship and that any such claim was
willful. He relies on United States v. Karaouni, 379 F.3d 1139, 1142-43 (9th Cir.
2004), which held that merely checking a box claiming to be a U.S. citizen or national
did not violate § 911 because the statute “covers only false claims of U.S. citizenship
and not false claims of U.S. nationality.” Id. at 1142-43. Karaouni is distinguishable,
however, because in addition to claiming to be a U.S. “citizen or non-citizen
national,” Rodriguez-Ayala also provided a falsified U.S. birth certificate in support
of his passport application. Thus, the evidence was sufficient to allow a reasonable
jury to convict him on the count of making a false claim to U.S. citizenship that
related to the passport application. See United States v. Rodriguez Serrate, 534 F.2d
7, 11 (1st Cir. 1976) (holding that presenting a fraudulent U.S. birth certificate to a
customs officer seeking to determine the nationality of arriving passengers
constituted a violation of § 911).

       Rodriguez-Ayala also argues that the government failed to prove that he
willfully made a false claim of U.S. citizenship in his application for an Iowa
identification card. He contends that he did not make a false claim to U.S. citizenship
because the original Iowa application did not require him to state his citizenship. But
the completed record of application stated that he was a U.S. citizen, and he signed
the record of application, attesting that all of the facts in it were true. Rodriguez-
Ayala also contends that he did not intend to falsely claim U.S. citizenship, arguing
that because he speaks only Spanish, he did not understand that the record of
application included an attestation to U.S. citizenship. The evidence was sufficient,
however, to show that Rodriguez-Ayala submitted with his Iowa application a

                                          -3-
falsified U.S. birth certificate and a U.S. social security card as proof of his identity.
Even assuming Rodriguez-Ayala did not understand the form, his submission of
documents purporting to show that he was a U.S. citizen was sufficient to support the
conviction.

       It is a crime under 18 U.S.C. § 1028A(a)(1) to use “a means of identification
of another person” in relation to making a false claim of U.S. citizenship. “Means of
identification” is defined as “any name or number that may be used, alone or in
conjunction with any other information, to identify a specific individual.” 18 U.S.C.
§ 1028(d)(7). Rodriguez-Ayala contends that the information he provided to obtain
the identification card and passport did not constitute “a means of identification of
another person,” as defined by the statute. We disagree.

       Rodriguez-Ayala’s use of his brother’s name, date of birth, and the names of
their parents to obtain the identification card and passport was sufficient to establish
that he used the means of identification of a specific individual, even though he also
used a false address, birthplace, social security number, and place of employment.
Compare United States v. Brown, 430 F. App’x 198, 200 (3d Cir. 2011) (holding that
the use of a real person’s first and last names and date of birth was sufficient to
constitute the “means of identification of another person,” even though the address
and driver’s license number were different from the real person’s and the real
person’s middle name was not used), with United States v. Mitchell, 518 F.3d 230,
235-236 (4th Cir. 2008) (holding that the use of a real person’s first and last names,
year of birth, and city of residence was not sufficient to constitute a “means of
identification of another person” when the real person’s address, date of birth, and
middle name were not used). Despite Rodriguez-Ayala’s argument to the contrary,
the government was not required to prove lack of victim’s consent to prove
aggravated identity theft. United States v. Retana, 641 F.3d 272, 274-75 (8th Cir.
2011). Finally, to the extent Rodriguez-Ayala argues that the government failed to
prove that he used “a means of identification of another person” knowingly, we hold

                                           -4-
that a jury could reasonably find that Rodriguez-Ayala knew that a specific person,
i.e., his brother, existed with the name, date of birth, and parents’ names he used.

      We affirm.
                      ______________________________




                                        -5-